10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 2:19-cv-00824-GMN-EJY Document 48 Filed 08/28/19 Page 1 of 12

RILEY A. CLAYTON
Nevada Bar No. 005260

rclayton@lawhjc.com

HALL JAFFE & CLAYTON, LLP
7425 PEAK DRIVE
LAS VEGAS, NEVADA 89128
(702) 316-4111
FAX (702)316-4114

Attorneys for Non-Parties,
Samantha Radak, Deborah Gianini

UNITED STATES DISTRICT COURT

DISTRICT OF NEVADA
LATONIA SMITH, CASE NO.: = 2:19-cv-00824-GMN-JDA
Plaintiff,
ERRATA TO NON-PARTY WITNESSES,
VS. SAMANTHA RADAK’S AND DEBORAH
GIANINI’S, MOTION TO QUASH
FENNEMORE CRAIG, SUBPOENAS (ECF No. 44)
Defendants.

 

 

Non-Party witnesses, Samantha Radak and Deborah Gianini (collectively referred to as
“Deponents”), file the instant Errata to their Motion to Quash Subpoenas (ECF No. 44) to correct the
inadvertent omission of signature pages from the copy of the Settlement Agreement attached thereto as
Exhibit “F.” Accompanying this Errata is a complete copy of the Settlement Agreement, which includes
all signature pages.

06,

Dated this day of August, 2019.

HALL JAFFE & CLAYTON, LL

    

RILEY A/CLAYT
Nevada Bar No. 005260

7425 Peak Drive

Las Vegas, Nevada 89128
Attorneys for Non-Party Deponents

 

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 2:19-cv-00824-GMN-EJY Document 48 Filed 08/28/19 Page 2 of 12

CERTIFICATE OF SERVICE
Pursuant to Rule 5(b) of the Federal Rule of Procedure, I hereby certify under penalty of perjury
that Iam an employee of HALL JAFFE & CLAYTON, LLP, and that onthe 9% day August, 2019,
the foregoing ERRATA TO NON-PARTY WITNESSES, SAMANTHA RADAK’S AND
DEBORAH GIANINI’S, MOTION TO QUASH SUBPOENAS was served upon the parties via the
Court’s CM/ECF e-filing and service program, and via U.S. Mail, addressed as follows, noting that

Plaintiff is in proper person:

Latonia Smith
9748 Canyon Landing Ave.
Las Vegas, NV 89166
Plaintiff in Proper Person

Alex L. Fugazzi, Esq.
Michael Paretti
SNELL & WILMER, LLP
3883 Howard Hughes Parkway, Suite 1100
Las Vegas, Nevada 89169
Attorneys for Defendant, Fennemore Craig

Ko ene =e oe werasy

An Employee of =" >
HALL JAFFE & CLAYTON, LLP

 

 
Case 2:19-cv-00824-GMN-EJY Document 48 Filed 08/28/19 Page 3 of 12

EXHIBIT “F”

Settlement Agreement dated June 6, 2018

 
Case 2:19-cv-00824-GMN-EJY Document 48 Filed 08/28/19 Page 4 of 12
Case 2:19-cv-00856-GMN-GWF Document 13-1 Filed 05/28/19 Page 29 of 45

 

This CONFIDENTIAL SETTLEMENT AGREEMENT (“Agreement”), is madé and entered
into on this:____ day of June, 2018, by and between Caesars Entertainment Corporation (“Caesars”),
PHWLY, LLC d/b/a Planet: Hollywood Resort and Casino (“Planet Hollywood”), Samantha Radak
(Ms, Radak” and collectively with Caesars and Planet Hollywood referred to herein as “Plaintifis”,
and Latonia Smith a/k/a Toni Smith (“Defendant”, and collectively with Caesars, Planet Hollywood
and Ms, Radak referred to as the “Parties”.

 

__ WHEREAS: Plaintiffs filed their Complaint (“Complaint”) against Defendant on March 15,
2018, commencing, case no. A~18-771192-C in the Eighth Judicial District. Court in and for Clark
County, Nevada (“Litigation”);

WHEREAS, Ms. Radak filed her Emergency Application for Order for Protection Against
Stalking, Aggravated Stalking or Harassment (NRS 200.591) in the Justice Court of Las Vegas:
Township in Clark County, Nevada (“Application”) against Defendant on Match 15, 2018;

WHEREAS service of the ‘Complaint and Application has been effectuated on Defendant;

WHEREAS the Defendant denies having committed the acts alleged in the Complaint or the
Application;

 

WHEREAS, on March 19, 2018, the Justice Court entered its Temporary Order for Protection
Against Stalking, Aggravated Stalking, or Harassment (NRS 200,591) (“Order”);

 

_ WHEREAS the Justice Court set a hearing regarding whether to extend the Order
(‘Application Hearing”);

 

WHEREAS, pursuant to ihe terms of the Order it shall temain in effect until the Application
Hearing:

WHEREAS Defendant filed her Motion and Notice of Motioti for Dissolution of Protestive.
Order (“Dissolution Motion”).on April 5, 2018;

 

   

WHEREAS. the Court set a hearing on the Dissolution Motion to take place concurrent
the Application Hearing (“Dissolution Hearing” and. collectively with the Application Heating refer
to herein as the “Hearings”);

 

 

WHEREAS ‘the Parties have been engaged, in good faith discussions tegarding a potential
resolution of these mattérs and, believe it is in the best interests of all Parties to. resolve these matters:

NOW, THEREFORE, in consideration of the foregoing and the terms and.conditions set forth
herein, the Parties do hereby agree as follows:

Page 1 of 6
028

 

 
Case 2:19-cv-00824-GMN-EJY Document 48 Filed 08/28/19 Page 5 of 12
Case 2:19-cv-00856-GMN-GWF Document 13-1 Filed 05/28/19 Page 30 of 45

 

Terms and Conditions. In order fo settle this matter, Plaintiffs and Defendant agree to
the following terms, conditions and undertakings:

 

a) Protection of Ms. Radak, The terms of the Protective. Order shall permanently remain in
full force and effect against Defendant with respect to Samantha Radak until December 1,
2019. This includes, without limitation the following:

i. Defendant is required to stay 100 feet
except that-any in
be considered a violation of th

way from wherever Ms, Radak is found,
thé parties, at any location, shall not

  
 
 

ii. Defendant is prohibited, either directly, or indirectly by an agent or otherwise from
contacting, intimidating, hatassing, using, attempting to use or threatening the use.
of po fore © or ' otherwise Serer im any way with Ms. Hedaly incl uct ng

2, b US.

including without limitation images t
pin either a as fact c oras  opinior 5

 

any petsor aeding eby, through, Tindet,o or in concert rt with: any. y of se

] dis niissal In: return, and 1 in addition to the 10 abo upon. execution of this Seen a the

   
 

claims: against Di sf ndant, including w ‘thot limitation those set forth:in the Complaint and
Application, as well as ary subsequent claims which may have accrued,

2. Notice: of Suspected Breach, The Parties agree that due to the ease posting
communications on Social Media. by other individuals under the guise of Defendant, Plaintiffs will notify
Defendant or Defendant’s attorneys, in writing, of any ‘suspected breach of this agreement,

3, Remedies.for Breach of Non-disparagemenit, ‘The Parties agree that non-disparagement is
a vnaterial term of this Agreement, The Parti ee and acknowledge that a breach of this Agreement will
cause irreparable damage: to the. Parti for which the Parties cannot be reasonably or adequately
compensated in damages. Plaintiffs shall, therefore:be entitled to, in addition to all other remedies available
- to them, two thousand, five hundred dollars ($2,500.00) as liquidated damages, and not as penalty, for each
breach of the non-disparagement provision of this Agreement, tn addition, upon any breach of this
Agreement, including without limitation this non-disparagement clause, the Parties agree that the. affected
Plaintifi(s) will be immediately entitled to injunctive and protective relief, as provided for under

   
 

 
 

    

 

Page 2 of 6:
029

 

 
 
 

Case 2:19-cv-00824-GMN-EJY Document 48 Filed 08/28/19 Page 6 of 12
Case 2:19-cv-00856-GMN-GWF Document 13-1 Filed 05/28/19 Page 31 of 45

 

applicable law or equity, without being required to post any bond or other security, in. the event of. any
such breath, Injunctive and/or protective relief will not be deemed the exclusive remedy for any such
breach, but will bein. addition to all other remedies available under applicable law, The Parties also agre
that, upon any suspected breach of Section 1.a-of this Agreement, Ms. Radik shall immediately be entitled
to a further temporary protective order after the notice to Defendant or Defendant's attorneys as described
in Section 2 of this Agreement.

  

4, Confidentiality. The Parties and their attorneys represent, warrant arid agree that the
terms and. conterits. of thi Agreement afid. all information and evidence: elicited or exchanged during
the Dispute and ih negotiating this Agreenietit are and shall be tre ay confidential ard shall not be
disclosed, in any way used or described or characterized to any other person or y except the
parties hereto as described herein. This confidentiality provision aid agreement is a material term of
this Agreertient, breach of which the Parties hereby agree will cause the Parties irreparable harm,
Notwithstan the foregoing, in the event of any further threatening or san
against Ms. Radak or Caesars, Ms, Radak and/or Caesars shall hav
Agreement to a court as part of a request for protective or other reli g
In addition, the Parties apree that responding to unsolicited questions regarding this matter shall not
constitute 4 breach of this:provision or the Apreemenit.

   
    

   

   

   
 
  

 

_Liability. The Parties. understand. atid acknowledge that this
Agreement, and any and all ‘consideration given, constitutes a cont e and settlement of dispnted
claims and that entering into atid executing this Agreement shall not be deemed or construed to be an
admission of the feta aE ese of any claims nde or which could have been made or an

 

 

 
 

6.

 

the: right and euthovity ta to exeoitte this i Agreement.

        
  
   

_ Representation of Coutisel: Opportunity to Review. Each of the Parties represents that
d this Agreement including, without limitation, the Re  héfeto), (b) has-had sufficient
) consult its ¢ own legal counsel with regard i anid. ‘préparation, as s well 2 as

  

and ie has ‘sioned this ‘Agreenierit based upon its own. me will The Patties have rev: ewed ‘iis
Agreement atid have had the opportunity to negotiate its terms and suggest changes to the language
hereiti and, accordingly,

 

the rule.of construction to the effect that any ambiguities are:to be resolved
against the drafting. partiss shall not be employed in the interpretation and enforcement of' this
Agreement. The Parties further represent that they are not relying on any represeritations by any other
party not.contained in this Agreement.

 

 

erpatts. ‘This Agreement may be executed in counterparts and, upon execution by
the Parties, each copy so executed shall be deemed an original for all purposes. All-such executed
counterparts shall be deemed one agreement.

9. Entire Agreement. This Agreement represents. the enitire agreement and understanding
between Plaintiffs and Defendant concerning the matters set forth herein. No party has relied upon any
representations or statements made by any other party or by any person or entity, which are not
spécifically set forth in this Agreement.

Page 3 of 6
030

 

 
..Case 2:19-cv-00824-GMN-EJY Document 48 Filed 08/28/19 Page 7 of 12
Case 2:19-cv-00856-GMN-GWF Document 13-1 Filed 05/28/19 Page 32 of 45

10, Governing Law, This Agreement shall be governed by the:laws of the State of Nevada,
without regard for any choice. of laws provision therein.

 

11. No Oral Modification, Bach of the Parties understands and agrees that this. Agreeiiisnt.
shall not be changed or amended in any respect, except by a writing exectted by each of the Parties
hereto or their authorized representatives.

12, Assignment. The Parties hereby tepresent and. warrant that they: have not assi med,
conveyed or granted any right, option, or int or otherwise: transferred in any mariner
whatsoever to. any person: of éntlty, any right, or cause of aétion that is the subject of this
Agreement.

   
 
  

    

13. Severability. In the event that any provision. hereof becomes or is declared by a court of
competent jurisdiction to be illegal, unenforceable or void, this Agreement. shall continie in full force
and effect without said provision so long as the remaining provisions remain iftelligible and continue
to reflect the original intent of the Parties.

14, No Waiver, The failure of any Party to insist upon the: performance of any of the teins
and conditions in this Agreement, or the failure ‘to prosecute any breach of any of the terms and
conditions of this Agreement, shall not be construed thereafter as. a waiver of any such terms or
conditions, This entire Agreement shall remain in full foree and effect as if no such forbearance or
failure of performance had occurred.

15. Construction, The. language and terms of this Agreement ate to be understood in their
ordinary sense (except where otherwise defined herein). This Agreement is the product of negotiation
among the Parties and is not to: be construed as having been prepared by any one Party.

16. Notices. Whenever this Agreement requires or contemplates that one Party shall or may
give notice to anothér, notice shall be. provided by clectronic. mail and/or facsimile and by next day
(excluding weekends aiid court holidays) express delivery: service as follows:

 

(a) if to Plaintiffs, then to Plaintiffs c/o Fennemore ‘Craig, P.C.,.atin.: Brenoch
, 300 South Fourt Strest, Suite 1400, Las Vegas, NV 89101, Telephone No.: (702)

    
 
 
 
 

  

Wirthlin, Esq.,

if to Defendant, d then te to Defendant c/o Mortenson & Rafie, LLP, atin
sphone Noi: (702)

17, Binding Effect, Except as otherwise expressly provided ‘herein, the. provisions of this
Agteement shall inure to the. benefit of, and be binding upon, the successors, assigns, heirs, executors
and administrators of the Parties hereto,

18. Voluntary Execution of Agreement. This Agreement ig executed voluntarily and
without any duress or undue influence on the part or behalf of the Parties hereto, with the full intent of
releasing all claitis. The Parties acknowledge that:

(a) They have read this. Agreement;

Page 4 of 6
031

 

 
Case 2:19-cv-00824-GMN-EJY Document 48 Filed 08/28/19 Page 8 of 12
Case 2:19-cv-00856-GMN-GWE Document 13-1 Filed 05/28/19 Page 33 of 45

(b) They have been represented, in the preparation, negotiation, aid execution of this
Agreement by legal courisel of their own choice or that they haye voluntarily declined to seek such
counsel; .

(@. They understand the terms and consequences of this Agréément and of the releases
it contains; and

(d) They: are fully aware of the legal and binding effect of this Agreement.

[Sigriature page follows. ]

Page.5 of 6
032

 

 
Case 2:19-cv-00824-GMN-EJY Document 48 Filed 08/28/19 Page 9 of 12
Case 2:19-cv-00856-GMN-GWF Document 13-1 Filed 05/28/19 Page 34 of 45

IN WITNESS WHEREOF, the Parties, ititending to be legally bound have. signed below.

 

CAESARS ENTERTAINMENT CORPORATION SAMANTHA RADAK

Signature; en a Signature:_

 

Print Name: —— Print Namie

 

 

Ms: (Title) _ Dated:

Dated; _

 

 

PHWLY, LLC d/b/a PLANET HOLLYWOOD LA'TONIA. SMITH a/k/a TONI SMITH.
RESORT AND CASINO. ee

Signatire:

 

Signature;
Print Name:

 

Print Name:

 

Its: (Title)

 

Dated:

 

033

 

 
Case 2:19-cv-00824-GMN-EJY Document 48 Filed 08/28/19 Page 10 of 12
Case 2:19-cv-00856-GMN-GWF Document 13-1 Filed 05/28/19 Page 35 of 45

IN WITNESS WEHEREOF, the Parties, infending to'be lewally bound have signed below,
CAESARS ENTERTAINMENT CORPORATION SAMANTHA RADAK

   

Signature
“ Dated _
Dated: a, 7

PHWLV, LLC d/b/a PLANET HOLLYWOOD LATONIA SMITH a/t/a TON SMIT
RESORT AND CAUNG I A SMITH al k fa TON anaes

 
 

Signature; ~~ “ std
Print Numer. Letentia Sanit am

Signature:

Print Narre;

 

 

Hts; (Title)_
Dated:

Page § of 6

034

 

 
Case 2:19-cv-00824-GMN-EJY Document 48 Filed 08/28/19 Page 11 of 12
Case 2:19-cv-00856-GMN-GWF Document 13-1 Filed 05/28/19 Page 36 of 45

IN WITNESS WHEREOE, the Parties, intending to be legally bound have Signed. below,
CAESARS. ENTERTAINMENT CORPORATION SAMANTHA}

 

Signature: . Signatures.
Print Name; ae ce Print Nemes
Tiss (Tiley Dated: _
Dated: _

PHWLY, LLC d/b/a PLANET HOLLYWOOD LATONIA SIIATH a/k/a TONE SMITH
RESORT AND CASIN( ‘

   
 

  
 

Signatures, o a Be
PrintName_ Zefeade Swath

   

 

 

Its: (Title) 44.

buat 6 LAME
v 4

Pape 6 of 6

035

 

 
Case 2:19-cv-00824-GMN-EJY Document 48 Filed 08/28/19 Page 12 of 12
Case 2:19-cv-00856-GMN-GWF Document 13-1 Filed 05/28/19 Page 37 of 45

  

CAESARS ENTERTAINMENT CORPORATION

Signature: .
Print Names
Its; (Title)

Dated:

  

PHWLY, LUC d/b/a PLANET HOLLYWOOD
RESORT AND CASINO

 

Signature;

Print Name’,

 

Its: (Title

Page 6 of 6

036

Snes MintbnatAve ie ontene teens aeons ae ore

gD oA ENETRE TE Gan phan mena

ariren

 

 
